 



Exhibit 10.2
TIME WARNER CABLE INC.
290 Harbor Drive
Stamford, CT 06902
April 18, 2007

     
Comcast Cable Communications Holdings, Inc.
  Comcast Corporation
1500 Market Street
  1500 Market Street
Philadelphia, PA 19102-2184
  Philadelphia, PA 19102-2184
ATTN: General Counsel
  ATTN: General Counsel
 
   
MOC Holdco I, LLC
  Comcast of Louisiana/Mississippi/Texas, LLC
1201 N. Market Street
  1500 Market Street
Suite 1405
  Philadelphia, PA 19102-2184
Wilmington, DE 19801
  ATTN: General Counsel

Ladies and Gentlemen:
          Reference is made to that certain Redemption Agreement, dated as of
April 20, 2005, as amended from time to time (as amended, the “TWE Redemption
Agreement”), by and among Comcast Cable Communications Holdings, Inc., a
Delaware corporation (“Comcast Cable”), MOC Holdco I, LLC, a Delaware limited
liability company (“MOC Holdco I”) and successor to TWE Holdings I Trust, a
Delaware statutory trust, Comcast of Louisiana/Mississippi/Texas, LLC (f/k/a
Cable Holdco III LLC), a Delaware limited liability company (“Holdco III”), Time
Warner Entertainment Company, L.P., a Delaware limited partnership (“TWE”), and,
for certain limited purposes, Comcast Corporation (“Comcast Parent”), Time
Warner Cable Inc. (“TWC”) and Time Warner Inc., a Delaware corporation (“Time
Warner”).
          Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the TWE Redemption Agreement.
          WHEREAS, the Closing under the TWE Redemption Agreement took place on
July 31, 2006; and
          WHEREAS, the relevant parties hereto desire to amend the TWE
Redemption Agreement, pursuant to Section 13.5 of such agreement.
          NOW, THEREFORE, in consideration of the foregoing:
     A.  The relevant parties hereto, intending to be legally bound, hereby
agree (on behalf of themselves and their respective Affiliates) that the TWE
Redemption Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



2
          Section 8.1 of the TWE Redemption Agreement shall be deleted and
replaced with the following:
          “All items of TWE’s income, gain, loss, deduction and other tax items
with respect to the portion of the partnership taxable year ending on the
Closing Date shall be allocated for Income Tax purposes pro rata on the basis of
the number of days in such portion of the partnership taxable year as a
percentage of the number of days in the entire partnership taxable year.”
     B.  For the avoidance of doubt, the relevant parties hereto further
acknowledge and agree (on behalf of themselves and their respective Affiliates)
as follows:
          1. Section 7.25 of TWE Redemption Agreement shall be applied on the
basis of the pro rata method of allocation as provided in Section 8.1 of the TWE
Redemption Agreement, as amended herein.
          2. Pursuant to Section 8.1 of the TWE Redemption Agreement, as amended
herein, TWE shall allocate income, gain, loss, deduction and other tax items for
Fiscal Year 2006 according to a pro rata method of allocation, and, pursuant to
Section 10.2 of the TWE Partnership Agreement, the requirement, pursuant to
Section 3.4 of the Partnership Agreement, of an interim closing of TWE’s books
upon any change in the relative interests of the Partners (as defined in the TWE
Partnership Agreement) is hereby waived with respect to the change in the
relative interests of the Partners resulting from the Closing.
* * * * *
          Except as specifically amended by this letter agreement, the TWE
Redemption Agreement shall remain in full force and effect and is hereby
ratified and confirmed to the extent applicable to the parties hereto. This
letter agreement shall be construed as one with the TWE Redemption Agreement,
and the TWE Redemption Agreement shall, where the context requires, be read and
construed to incorporate the amendments reflected in this letter agreement.
          This letter agreement shall not be deemed to amend the TWE Partnership
Agreement and, except as to any provision specifically waived by this letter
agreement, the TWE Partnership Agreement shall remain in full force and effect
and is hereby ratified and confirmed to the extent applicable to the Partners as
parties hereto.
          This letter agreement shall be governed by and construed in accordance
with the TWE Redemption Agreement and the TWE Partnership Agreement, as
applicable.
          Any amendment of this letter agreement must be in writing. This letter
agreement may be executed in one or more counterparts, each of which shall be
deemed to constitute an original, and all of which, when taken together, shall
constitute one agreement. Each party hereto confirms that any facsimile copy of
such party’s executed

 



--------------------------------------------------------------------------------



 



3
counterpart of this letter agreement (or its signature page thereof) shall be
deemed to be an executed original thereof.
          THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS LETTER AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has executed this letter
agreement as of the day and year first above written.

         
 
  COMCAST CABLE COMMUNICATIONS HOLDINGS, INC.
 
       
 
  By:   /s/ Robert S. Pick
 
       
 
      Name: Robert S. Pick
Title:   Senior Vice President
 
       
 
  COMCAST OF LOUISIANA/ MISSISSIPPI/TEXAS, LLC
 
       
 
  By:   /s/ Robert S. Pick
 
       
 
      Name: Robert S. Pick
Title:   Senior Vice President
 
       
 
  COMCAST CORPORATION
 
       
 
  By:   /s/ Robert S. Pick
 
       
 
      Name: Robert S. Pick
Title:   Senior Vice President
 
       
 
  On behalf of itself and as successor to TWE Holdings I Trust:
 
       
 
  MOC HOLDCO I, LLC
By: Comcast Capital Corporation, its Manager
 
       
 
  By:   /s/ James P. McCue
 
       
 
      Name: James P. McCue
Title:   President

 



--------------------------------------------------------------------------------



 



         
 
  TIME WARNER CABLE INC.
 
       
 
  By:   /s/ Satish Adige
 
       
 
      Name: Satish Adige
Title:   SVP, Investments
 
       
 
  TIME WARNER ENTERTAINMENT COMPANY, L.P.
 
       
 
  By:   /s/ Satish Adige
 
       
 
      Name: Satish Adige
Title:   SVP, Investments
 
       
 
  TIME WARNER INC.
 
       
 
  By:   /s/ Annaliese Kambour
 
       
 
      Name: Annaliese Kambour
Title:   Sr. V.P. Tax
 
       
Acknowledged and Agreed:
   
 
       
TIME WARNER NY CABLE LLC
     
By: /s/ Satish Adige       Name: Satish Adige
Title:   SVP, Investments

 